DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 41, 42, 44, 45, 47-50, and 52-63 are pending in the instant application.  Claims 55-60 have been withdrawn from consideration as being drawn to a nonelected invention.

2.	Claims 41, 42, 44, 45, 47-50, 52-54, and 61-63 are under consideration in this Office Action.

3.	The previous objection to the title has been withdrawn in view of the amendment to the title dated 05/17/2022.

4.	The previous rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the claim amendment and arguments filed 05/17/2022.

5.	The previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of the claim amendment and arguments filed 05/17/2022.

6.	The previous rejection of the claims on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-13, and 24 of copending Application 16616059 has been withdrawn in view of the claim amendment and arguments filed 05/17/2022.


7.	In view of the claim amendment and arguments filed 05/17/2022 the previous rejection of the claims under 35 U.S.C. 103 has been withdrawn in favor of the instant rejection of the claims under 35 U.S.C. 103.

 
Claim Objection
8.	Claim 62 is objected to for reciting “the txtA gene is SEQ ID NO: 1, the txtB gene is SEQ ID NO: 3, the txtC gene is SEQ ID NO: 5, the txtD gene is SEQ ID NO: 7, the txtE gene is SEQ ID NO: 9, and the txtH gene is SEQ ID NO: 11”; which should be recited as the txtA gene comprises the nucleotide sequence of SEQ ID NO: 1, the txtB gene comprises the nucleotide sequence of SEQ ID NO: 3, the txtC gene comprises the nucleotide sequence of SEQ ID NO: 5, the txtD gene comprises the nucleotide sequence of SEQ ID NO: 7, the txtE gene comprises the nucleotide sequence of SEQ ID NO: 9, and the txtH gene comprises the nucleotide sequence of SEQ ID NO: 11.
Claim 63 is objected to for reciting “the TxtA protein is SEQ ID NO: 2, the TxtB protein is SEQ ID NO: 4, the TxtC protein is SEQ ID NO: 6, the TxtD protein is SEQ ID NO: 8, the TxtE protein is SEQ ID NO: 10, and the TxtH protein is SEQ ID NO: 12”; which should be recited as the TxtA protein comprises the amino acid sequence of SEQ ID NO: 2, the TxtB protein comprises the amino acid sequence of SEQ ID NO: 4, the TxtC protein comprises the amino acid sequence of SEQ ID NO: 6, the TxtD protein comprises the amino acid sequence of SEQ ID NO: 8, the TxtE protein comprises the amino acid sequence of SEQ ID NO: 10, and the TxtH protein comprises the amino acid sequence of SEQ ID NO: 12.



Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Mol. Plant Microbe Interact., January 2017, Vol 30, No 1, pages 72-82; IDS filed 05/29/2020) 
in view of Accession AF255732 (22-DEC-2000; reference of record), Accession FN554889 (27-FEB-2015; reference of record), Accession AF393159 (12-MAR-2002; reference of record), Accession AY204508 (07-MAY-2004; reference of record), Accession EU119868 (25-OCT-2007; reference of record), Luo et al. (ACS Synth Biol. 2015 Sep 18;4(9):1001-10. Epub 2015 May 7; reference of record).
According to MPEP 2111, while claims must be given their broadest reasonable interpretation consistent with the specification, limitations of the specification cannot be read into the claims to thereby narrow the scope of the claims.  The claims broadly encompass any gene cluster comprising one or more thaxtomin modules, each thaxtomin module comprising one or more thaxtomin genes from a thaxtomin biosynthetic gene cluster from any pathogenic Streptomyces bacterium.

Zhang et al. teach a genetically engineered Streptomyces bacterium comprising: a Streptomyces bacterium from a non-pathogenic Streptomyces strain (diastatochromogenes), the Streptomyces bacterium comprising an exogenous, refactored thaxtomin biosynthetic gene cluster comprising at least two thaxtomin modules, each module comprising: one or more thaxtomin genes from a thaxtomin biosynthetic gene cluster from a pathogenic Streptomyces strain (turgidiscabies, acidiscabies and/or scabiei.  See p. 73, col 1, para 1 "we demonstrated the site-specific integration of TR2 alone or the entire TR from S. scabiei into the chromosome of the soil saprophyte Streptomyces diastatochromogenes ATCC 12309.  Zhang et al. teach that the genetically engineered Streptomyces bacterium has the ability to produce at least one thaxtomin compound in the absence of thaxtomin-inducing conditions, wherein the non-pathogenic Streptomyces strain without the refactored thaxtomin cluster does not have the ability to produce the thaxtomin compound.  See p. 72, col 2, paragraph 3 " ... and S. turgidiscabies Car8 in oat bran broth (OBB) (Fig.18), a complex medium used to induce ThxA biosynthesis ... S. acidiscabies 98-48 did not produce a detectable level of ThxA in OBB .. .found that all of the four ThxA-producing S. acidiscabies isolates (84-104, 85-06,98-49, and FL01) produced a significantly greater quantity of ThxA than S. scabiei"; Note OBB lacks cellobiose, a thaxtomin-inducing condition; p. 80, col 1, para 2 "we demonstrated the exchange of the Car8-type PAI and TR-type PAI between S. acidiscabies and S. diastatochromogenes transconjugants.
The teachings of the reference differ from the claims in that the reference does not teach the claimed refactored thaxtomin biosynthetic gene cluster comprising txtA,  txtB, txtC, txtD,  txtE, txtH, and/or txtR genes operably linked to the recited promoters.

Accession AF255732 teaches the txtA gene having an nucleotide sequence that is 100% identical to SEQ ID NO: 1 (see attached alignment).

Accession FN554889 teaches the txtB gene having an nucleotide sequence that is 100% identical to SEQ ID NO: 3 (see attached alignment).

Accession AF393159 teaches the txtC gene having an nucleotide sequence that is 100% identical to SEQ ID NO: 5 (see attached alignment).

Accession AY204508 teaches the txtD gene having an nucleotide sequence that is 100% identical to SEQ ID NO: 7 (see attached alignment).

Accession FN554889 teaches the txtE gene having an nucleotide sequence that is 100% identical to SEQ ID NO: 9 (see attached alignment to SEQ ID NO: 9).

Accession FN554889 teaches the txtH gene having an nucleotide sequence that is 100% identical to SEQ ID NO: 11 (see attached alignment to SEQ ID NO: 11).

Accession EU119868 teaches the txtR gene having an nucleotide sequence that is 100% identical to SEQ ID NO: 13 (see attached alignment).

Luo et al. teach a panel of strong constitutive promoters from Streptomyces albus including promoters P1, P7, and P8.  Luo et al. teach construction of the refactored PTM gene cluster from S. griseus operably linked to the Streptomyces albus promoters, transformation of three different Streptomyces hosts (S. lividans 66, S. albus J1074, and S. coelicolor M1146) with the refactored PTM gene cluster, and enhanced production of target product compared to unmodified Streptomyces host. See entire publication and abstract especially Table 1, Figs 1-6, RESULTS AND DISCUSSION section, Methods section, and pages 1001-1008).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by creating a refactored gene cluster comprising the txtA,  txtB, txtC, txtD,  txtE, txtH, and/or txtR genes taught by Accession AF255732, Accession FN554889, Accession AF393159, Accession AY204508, Accession EU119868 that are operably linked to the promoters P1, P7,  or P8 taught by Luo et al.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a refactored thaxtomin biosynthetic gene cluster that can be transformed into any host cell, the genes expressing the proteins expressed in the host cell, and the expressed proteins recovered and/or isolated from the host cell.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because making gene clusters to be transformed into host cells are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

11.	Claims 41, 42, 44, 45, 47-50, and 52-54 are allowed.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

#.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652